DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the Sakamoto reference not teaching the claimed features have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that it would not have been obvious to one skilled in the art to modify Sakamoto to teach claims 1 and 9 because Sakamoto fails to recognize the advantages achieved by the claimed invention with respect to changing a dimension of the identified image that is displayed on the display surface in accordance with the determined orientation of the detected marker. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Publication 2014/0375686) in view of Matsubara (U.S. Publication 2011/0083112). 

As to claims 1 and 9, Sakamoto discloses a display method comprising:
causing a terminal apparatus to acquire marker information representing a characteristic of a marker (fig. 14, elements s015-s017; p. 6, sections 0124-0130; marker information, including marker ID and keyword characteristics, is acquired);
causing the terminal apparatus to generate association information that associates a display target image with the marker information (fig. 12; fig. 18a; fig. 18b; p. 6, section 0132; based on the marker ID and keyword, an application display image is associated with a position based on the marker position);

causing a display apparatus to extract the characteristic of the detected marker and identify an image associated with the marker based on the marker information corresponding to the extracted characteristic and the association information (fig. 14, elements s015-s017; p. 6, sections 0123-0132; marker information, including marker ID and keyword characteristics, is extracted from an image of the marker; an image displayed by an associated application is identified and displayed; the mobile information terminal can be seen as part of the overall display apparatus);
causing the display apparatus to determine a position where the image is displayed based on a position of the detected marker (fig. 12; fig. 18a; fig. 18b; p. 6, section 0132; based on the marker ID and keyword, an associated application display image is displayed at a position associated with the marker); 
and causing the display apparatus to display the identified image in the determined display position (fig. 12; fig. 18a; fig. 18b; p. 6, section 0132; the image is displayed in the correct position).
Sakamoto does not disclose, but Matsubara does disclose causing the display apparatus to determine an orientation of the detected marker relative to a position of the display surface and causing the display apparatus to change a dimension of the identified image that is displayed on the display surface in accordance with the determined orientation of the detected marker (fig. 3; fig. 6; p. 2, section 0036; p. 3-4, section 0053; a user rotates a marker to a specific orientation relative to the display, and 

As to claims 2 and 10, Sakamoto discloses wherein the terminal apparatus acquires image data based on which the image is formed and generates the association information that associates the acquired image data with the marker information (p. 3, section 0055; p. 3, sections 0060-0062; the marker ID is associated with a keyword, which is associated with an application; the unit associates the execution screen of the application with the identified marker and position of the identified marker).

As to claims 3 and 11, Sakamoto discloses wherein the display apparatus acquires the marker information corresponding to the extracted characteristic of the marker (fig. 14, elements s015-s017; p. 6, sections 0124-0132; marker information, including marker ID and keyword characteristics, is extracted from an image of the marker), and the display apparatus acquires the image data associated with the 

As to claims 4 and 12, Sakamoto discloses wherein the detection apparatus captures an image of the display surface to generate a captured image, and the display apparatus detects the marker in the generated captured image, extracts the characteristic of the marker, and detects the position of the marker (fig. 14; fig. 18a; p. 3, section 0055; p. 6, sections 0123-0132; p. 8, section 0172; the camera captures an image of a display whiteboard, detects the marker, determines marker ID and associated image data, and calculates the position of the marker).

As to claims 6 and 14, Sakamoto discloses wherein the terminal apparatus acquires the marker information from a captured image containing an image of the marker (fig. 14, element s011; p. 6, sections 0124-0128; a captured camera image is analyzed to recognize marker information).

As to claims 7 and 15, Sakamoto discloses wherein the marker information contains a shape or a color of an object used as the marker (p. 3, section 0055; marker 

As to claims 8 and 16, Sakamoto discloses wherein the marker contains an image code, and the marker information contains information on a decoded code of the image code (p. 3, section 0055; marker identification information is determined from a decoded barcode or QR code, either of which would read on an “image code”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Matsubara and further in view of Yamashita (U.S. Publication 2015/0262013).

As to claims 5 and 13, Sakamoto does not explicitly disclose, but Yamashita does disclose wherein the display apparatus detects movement of the marker based on a plurality of the generated captured images, and the display apparatus determines at least one of the position where the image is displayed and a size of the displayed image based on the detected movement of the marker (p. 1, section 0011; p. 2, sections 0030-0034; p. 2, section 0040; position of the marker is determined in each of a plurality of frames, which would indicate movement if the frames are non-identical; an image is added to the display in a location corresponding to position of the marker). The motivation for this is to update marker position. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sakamoto and Matsubara to determine position where the image is displayed based on . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2618